Exhibit 10.5

 

REFINANCE TERM LOAN NOTE

 

$20,000,000

 

August 10, 2007

 

 

Fargo, North Dakota

 

FOR VALUE RECEIVED, the undersigned, Great Plains Ethanol, LLC, d/b/a POET
Biorefining - Chancellor, a South Dakota limited liability company (“Borrower”),
hereby promises to pay to the order of AgCountry Farm Credit Services, FLCA
(together with any subsequent holder hereof, “Lender”) or its successors and
assigns, at Post Office Box 6020, 1900 44th Street South, Fargo, North Dakota
58108, (a) on the Refinance Term Loan Maturity Date (as defined in the Master
Credit Agreement between Borrower and Lender dated as of August 10, 2007 and the
First Supplement to the Master Credit Agreement (Refinance Term Loan) between
Borrower and Lender dated the same date (as the same may be amended, restated,
supplemented or otherwise modified from time to time), collectively known as the
“Credit Agreement”), the principal sum of Twenty Million and No/100) Dollars
($20,000,000.00) or so much of the unpaid principal amount of the Refinance Term
Loan (as defined in the Credit Agreement) as has advanced by Lender to Borrower
pursuant to the Credit Agreement, and (b) on each date specified in the Credit
Agreement prior to the Refinance Term Loan Maturity Date, the principal amount
of the Refinance Term Loan payable to Lender on such date as specified therein,
in lawful money of the United States of America in immediately available funds,
and to pay interest from the Closing Date on the unpaid principal amount thereof
from time to time outstanding, in like funds, at said office, at the rate or
rates per annum and payable on such dates as provided in the Credit Agreement.
Borrower also promises to pay Default Interest (as defined in the Credit
Agreement), on demand, on the terms and conditions set forth in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, Borrower further promises to pay all costs of
collection, including the reasonable attorneys’ fees of Lender.

 

All borrowings evidenced by this Refinance Term Loan Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
Lender in its internal records; provided, that the failure of Lender to make
such a notation or any error in such notation will not affect the obligations of
Borrower to make the payments of principal and interest in accordance with the
terms of this Refinance Term Loan Note and the Credit Agreement.

 

This Refinance Term Loan Note is issued in connection with, and is entitled to
the benefits of; the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, all upon the terms and conditions therein specified.

 

THIS REFINANCE TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

Name: Darrin Ihnen

 

Title: President

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$15,000,000

 

 

 

 

 

 

FOR VALUE RECEIVED, the undersigned, GREAT PLAINS ETHANOL, LLC, d/b/a POET
Biorefining - Chancellor, a South Dakota limited liability company (“Borrower”),
hereby promises to pay to the order of AgCountry Farm Credit Services, FLCA
(together with any subsequent holder hereof, “Lender”) or its successors arid
assigns, at Post Office Box 6020, 1900 44th Street South, Fargo, North Dakota
58108, (a) on the Revolving Facility Maturity Date (as defined in the Master
Credit Agreement between Borrower and Lender dated as of August 10, 2007 and the
Second Supplement to the Master Credit Agreement (Revolving Facility) between
Borrower and Lender dated the same date (as the same may be amended, restated,
supplemented or otherwise modified from time to time), collectively known as the
“Credit Agreement”), the principal sum of Fifteen Million and No/100 Dollars
($15,000,000.00) or so much of the unpaid principal amount of the Revolving
Facility (as defined in the Credit Agreement) as has advanced by Lender to
Borrower pursuant to the Credit Agreement, and (b) on each date specified in the
Credit Agreement prior to the Revolving Facility Maturity Date, the principal
amount of the Revolving Loans payable to Lender on such date as specified
therein, in lawful money of the United States of America in immediately
available funds, and to pay interest from the Closing Date on the unpaid
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on such dates as provided in
the Credit Agreement. Borrower also promises to pay Default Interest (as defined
in the Credit Agreement), on demand, on the terms and conditions set forth in
the Credit Agreement. In addition, should legal action or an attorney-at-law be
utilized to collect any amount due hereunder, Borrower further promises to pay
all costs of collection, including the reasonable attorneys’ fees of Lender.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
Lender in its internal records; provided, that the failure of Lender to make
such a notation or any error in such notation will not affect the obligations of
Borrower to make the payments of principal and interest in accordance with the
terms of this Revolving Credit Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of; the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, all upon the terms and conditions therein specified.

 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

Name: Darrin Ihnen

 

Title: President

 

--------------------------------------------------------------------------------


 

2007 EXPANSION LOAN

NOTE

 

$70,000,000

 

 

 

 

 

 

FOR VALUE RECEIVED, the undersigned, Great Plains Ethanol, LLC, d/b/a POET
Biorefining - Chancellor, a South Dakota limited liability company (“Borrower”),
hereby promises to pay to the order of AgCountry Farm Credit Services, FLCA
(together with any subsequent holder hereof, “Lender”) or its successors and
assigns, at Post Office Box 6020, 1900 44th Street South, Fargo, North Dakota
58108, (a) on the 2007 Expansion Loan Maturity Date (as defined in the Master
Credit Agreement between Borrower and Lender dated as of August 10, 2007 and the
Third Supplement to the Master Credit Agreement (2007 Expansion Loan Facility)
between Borrower and Lender dated the same date (as the same may be amended,
restated, supplemented or otherwise modified from time to time), collectively
known as the “Credit Agreement”), the principal sum of Seventy Million and
No/100 Dollars ($70,000,000.00) or so much of the unpaid principal amount of the
2007 Expansion Loan (as defined in the Credit Agreement) as has advanced by
Lender to Borrower pursuant to the Credit Agreement, and (b) on each date
specified in the Credit Agreement prior to the 2007 Expansion Loan Maturity
Date, the principal amount of the 2007 Expansion Loan payable to Lender on such
date as specified therein, in lawful money of the United States of America in
immediately available funds, and to pay interest on the unpaid principal amount
thereof from time to time outstanding, in like funds, at said office, at the
rate or rates per annum and payable on such dates as provided in the Credit
Agreement. Borrower also promises to pay Default Interest (as defined in the
Credit Agreement), on demand, on the terms and conditions set forth in the
Credit Agreement. In addition, should legal action or an attorney-at-law be
utilized to collect any amount due hereunder, Borrower further promises to pay
all costs of collection, including the reasonable attorneys’ fees of Leader.

 

All borrowings evidenced by this 2007 Expansion Loan Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
Lender in its internal records; provided, that the failure of Lender to make
such a notation or any error in such notation will not affect the obligations of
Borrower to make the payments of principal and interest in accordance with the
terms of this 2007 Expansion Loan Note and the Credit Agreement.

 

This 2007 Expansion Loan Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions far the acceleration of the maturity hereof upon the happening of
certain events, all upon the terms and conditions therein specified.

 

THIS 2007 EXPANSION LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

Name: Darrin Ihnen

 

Title: President

 

--------------------------------------------------------------------------------